209 F.2d 302
James W. SPRADING, Appellant,v.UNITED STATES of America, Appellee.
No. 11726.
United States Court of Appeals District of Columbia Circuit.
Argued October 21, 1953.
Decided November 5, 1953.

Appeal from the United States District Court for the District of Columbia.
Mr. Edward J. Skeens, Washington, D. C. (appointed by the District Court), for appellant.
Mr. Lewis A. Carroll, Asst. U. S. Atty., with whom Mr. Leo A. Rover, U. S. Atty., and Mr. William J. Peck, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee. Mr. Charles M. Irelan, U. S. Atty., and Mr. William R. Glendon, Asst. U. S. Atty. at the time the record was filed, Washington, D. C., also entered appearances for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a motion under Section 2255, Title 28, of the United States Code, to vacate the judgment affirmed in Sprading v. United States.1 Upon reviewing the points presently urged upon us we conclude that the trial court correctly denied the motion.


2
Affirmed.



Notes:


1
 1952, 91 U.S.App.D.C. 417, 198 F.2d 528, certiorari denied, 1952, 344 U.S. 859, 73 S.Ct. 100, 97 L.Ed. 667